DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 02/09/2021 and Examiner’s initiated interview held on 02/23/2021.

Status of Claims
	In Applicant’s amendment filed on 02/09/2021, claims 15 and 21 were amended; claims 1-14 are cancelled; claims 15-26 remain pending.

Response to Arguments
Claim Interpretation
	Applicant’s argument for the claim limitations “a frame parser”, “a time de-interleaver”, “a decoder” in claim 15 being interpreted under 35 U.S.C. 112(f) has been fully considered but is found not persuasive.
	Applicant argues that “a frame parser”, “a time de-interleaver” and “a decoder” connote sufficient, definite structures to one skill in art to preclude the application of 35 U.S.C. 112(f).  See Applicant’s remarks page 6.
	In response, Applicant’s argument is acknowledged; however, the Examiner disagrees that “a frame parser”, “a time de-interleaver” and “a decoder” connote sufficient, definite structures to one skill in art.  There is nothing in these names that suggest sufficient, and definite structures.  For example, nothing the these names suggests that the corresponding component is a “circuit”, “mechanism”, “assembly”, or 
	For that reason, the interpretation of claim limitations “a frame parser configured to parse…”, “a time de-interleaver configured to time de-interleave…”, and “a decoder configured to decode…” under 35 U.S.C. 112(f) is maintained.

Rejection of claims under 35 U.S.C. 112
	The previous rejection of claim 21-26 under 35 U.S.C. 112(a) as failing to comply with the written description is hereby withdrawn in view of Applicant’s remarks dated 02/09/2021 and additional clarification provided by Applicant during the Examiner’s initiated interview held on 02/23/2021.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a frame parser configure to parse…”, “a time de-interleaver configured to time de-interleave data…” and “a decoder configured to decode…” in claim 15.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Fig. 22 and paragraph [704] for “a frame parser configured to parse…”
Fig. 39 and/or Fig. 40 and corresponding paragraphs [945]-[950] and/or [952]-[9454] for “a time de-interleaver configured to time de-interleave data…”
Fig. 22 and paragraph [705] for “a decoder configured to decode…”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Yong S. Choi (Reg. No. 43,324) on 02/23/2021.



Claims
The listing of claims below will replace all prior versions, and listings, of claims in the present application.

LISTING OF CLAIMS

	1-14.  (Canceled)

	15. (Currently Amended) A device for processing a broadcast signal, the device comprising: 
	a tuner configured to receive the broadcast signal including a signal frame including content for a service, application signaling information for one or more applications that are related to the service and signaling information for discovering the application signaling information for the service, wherein: 
	the signaling information including service category information representing a category of the service, the application signaling information including URL information of Hypertext Markup Language (HTML) files associated with the one or more applications; 	a frame parser configured to parse the signal frame; 
	a time de-interleaver configured to time de-interleave data in the signal frame based on a Time Interleaving (TI) block; 
	a decoder configured to decode the time de-interleaved data; 
	a display screen configured to display application information about the one or more applications, the application information including at least one of descriptions of the 
	in response to a selection signal of an application of the one or more applications, a controller configured to execute the application based on the application information.  
16. (Previously Presented) The device of claim 15, wherein the content is 2Application No.: 16/397,463Docket No.: 8736.01761.US11 delivered via one or more ROUTE sessions.  

	17. (Previously Presented) The device of claim 15, wherein the one or more applications are displayed in form of a widget on the display screen.  
18. (Previously Presented) The device of claim 15, wherein a size of an icon is changeable.  

	19. (Previously Presented) The device of claim 18, wherein the display screen is further configured to display install information of the one or more applications.  

	20. (Previously Presented) The device of claim 19, wherein: in response to an installation signal of the one or more applications, the controller is further configured to install the one or more applications.  

	21. (Currently Amended) A method of processing a broadcast signal by an apparatus, the method comprising: 
	receiving the broadcast signal including a signal frame including content for a service, application signaling information for one or more applications that are related to 
	the signaling information including service category information representing a category of the service, 
	the application signaling information including URL information of Hypertext Markup Language HTML files associated with the one or more applications; 
	parsing the signal frame; 
	time de-interleaving data in the signal frame based on a Time Interleaving (TI) block; 
	decoding the time de-interleaved data;
	displaying application information about one or more applications, the application information including at least one of descriptions of the one or more applications, icons 3Application No.: 16/397,463Docket No.: 8736.01761.US11 representing the one or more applications, or titles of the one or more applications; and 
	in response to a selection signal of an application of the one or more applications, a controller configured to execute the application based on the application information.
  
	22. (Previously Presented) The method of claim 21, wherein the content is delivered via one or more ROUTE sessions.  

	23. (Previously Presented) The method of claim 21, wherein the one or more applications are displayed in form of a widget on the display screen. 


	
	25. (Previously Presented) The method of claim 21, wherein the method includes: displaying install information of the one or more applications.
  
	26. (Previously Presented) The method of claim 25, wherein: in response to an installation signal of the one or more applications, installing the one or more applications.


Allowable Subject Matter
Claims 15-26 are allowed.

Examiner’s Statement of Reasons of Allowance
	The following is an examiner’s statement of reasons for allowance:  independent claims 15 and 21 are allowable based on Applicant’s remarks dated 02/09/2021, in view of application’s specification Fig. 22 and para. [700]-[711], [629], [897], [946] and [953].
	Independent claims 15 and 21 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.  The independent claims recite, among other things, a tuner configured to receive the broadcast signal including a signal frame including content for a service, application signaling information for one or more applications that are related to the service and signaling information for discovering the application signaling information for the service, wherein the signaling information including service category information representing a category of the service, the application signaling information including URL information of Hypertext Markup Language (HTML) files associated with the one or more applications; 	a frame parser configured to parse the signal frame; a time de-interleaver configured to time de-interleave data in the signal frame based on a Time Interleaving (TI) block; and a decoder configured to decode the time de-interleaved data.  
	None of the cited prior art or searched prior art, either singularly or in combination, teaches a system and/or method comprising the claimed detailed limitations described herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423